Citation Nr: 1101835	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
a lumbar spondylosis and fusion (claimed as back injury) and 
greater than 40 percent from February 21, 2009.

2.  Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1976 to September 
1979, with additional service in the Army National Guard, 
including in October 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Little Rock, Arkansas Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in January 2009.  However, in July 2009, the Board 
determined the evidentiary record was not adequately developed in 
compliance with the prior remand instructions and therefore, was 
subsequently remanded again.  Such has been completed and this 
matter is returned to the Board for further consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to remand, the a Decision Review Office decision 
issued in September 2010 granted the Veteran's appeal for an 
increased rating for lumbar spondylosis and fusion (claimed as 
back injury) has been granted and increased to 40 percent 
evaluation, effective February 21, 2009.  However, in this case, 
the Veteran was originally granted a 20 percent evaluation, 
effective November 20, 2006.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, and 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the claim for an increased rating for lumbar 
spondylosis and fusion, remains on appeal before the Board.

The Veteran is currently service connected for major depressive 
disorder with adjustment disorder associated with lumbar 
spondylosis and fusion (claimed as back injury at 50 percent 
evaluation, effective July 27, 2007; lumbar spondylosis and 
fusion (claimed as back injury) at 40 percent evaluation, 
effective February 21, 2009; radiculopathy, right lower extremity 
associated with lumbar spondylosis and fusion (claimed as back 
injury) at 20 percent evaluation, effective May 27, 2009; and 
radiculopathy, left lower extremity associated with lumbar 
spondylosis and fusion (claimed as back injury) at 10 percent 
evaluation, effective May 27, 2009.


FINDINGS OF FACT

1.	Prior to February 21, 2009, the Veteran's service-connected 
back disability was manifested by complaints of pain and a 
limitation of flexion to 30 degrees, but without 
incapacitating episodes, ankylosis,.

2.	Beginning February 21, 2009, the Veteran's service-connected 
back disability has been manifested by limitation of motion, 
with pain, but without unfavorable ankylosis or incapacitating 
episodes.

3.	For the period since May 27, 2009, the Veteran had moderate 
incomplete paralysis due to his right leg radiculopathy and 
mild incomplete paralysis due to his left leg radiculopathy, 
both as a neurologic residual of his back disability.


CONCLUSION OF LAW

1.	From November 20, 2006, to February 21, 2009, the initial 
criteria for an evaluation of 40 percent for the service 
connected lumbar spondylosis and fusion (claimed as back 
injury) were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5242 (2010).

2.	The criteria for a rating in excess of 40 percent for 
residuals of a spine disability have not been met, for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5242 (2010).

3.	The criteria for an evaluation in excess of 20 percent for 
right leg radiculopathy associated with degenerative disc 
disease of the spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8520 (2010).

4.	The criteria for an evaluation in excess of 10 percent for 
left leg radiculopathy associated with degenerative disc 
disease of the spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and; (3) that the 
claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating has 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
The Veteran is challenging the initial rating assigned following 
the grant of service connection for his back disability and as 
such, no further statutory notice is needed and any default in 
the notice is obviously nonprejudicial.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical and Social Security Adminstration records and providing 
VA examinations.  Consequently, the duty to notify and assist has 
been met.

Initial Increased Rating

Service connection was established for lumbar spondylosis and 
fusion (claimed as back injury) by the RO in the appealed June 
2007 decision, based on evidence that the disability was related 
to in-service injury.  A 20 percent disability evaluation was 
assigned based on a review of the relevant contemporaneous 
evidence of record.  As stated above, in a September 2010 
Decision Review Officer decision, the Veteran was this appeal was 
increased to 40 percent, effective February 21, 2009.  The 
Veteran claims that a higher evaluation is warranted. 

Thus, the current issue is whether an evaluation higher than 20 
percent from November 20, 2006, and higher than 40 percent from 
February 21, 2009, is warranted.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where entitlement to compensation has been established 
and a higher initial disability rating is at issue, as in this 
case, the level of disability at the time entitlement arose is of 
primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. Part 4, § 4.40 (2010).

The United States Court of Veterans Appeals (Court) has held that 
the Board must determine whether there is evidence of weakened 
movement, excess fatigability, incoordination, or functional loss 
due to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

Pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).

Spine disabilities such as the Veteran's are evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine, 
including lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the revised 
criteria, however, intervertebral disc syndrome will be evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, Note (6) 
(2010).

Under the General Rating Formula, the regulations provide, in 
pertinent part, a
20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is warranted 
if the medical evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings are 
warranted if the above-mentioned manifestations are present, with 
or without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 
5243 (2010).

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be 
rated under either the General Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the Formula for Rating Intervertebral Disc 
Syndrome, incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent. Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months warrants a rating of 30 percent. 
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

Prior to February 21, 2009

According to the report of a November 2006 VA medical 
examination, the Veteran complained of constant ("much") pain 
in his lower back.  The Veteran reported his pain medications 
were ineffective.  He noted that an increased dosage of 
medication seemed to have eliminated the pain but that he ran out 
of the medication early.   See VA treatment record, dated 
November 2006.

A February 2007 VA examination report indicates that the Veteran 
had "diffuse paraspinal muscle tenderness" with a "kyphotic 
posture and slow gait with mild limp."  The Veteran's range of 
motion showed "40 degrees of lumbar flexion, 10 degrees of 
lumbar extension, 10 degrees right and left lateral flexion, and 
10 degrees of right and left lateral rotation and diffuse muscle 
spasms."  The Veteran had pain and fatigue with movement during 
this examination.  There was no change in range of motion 
"following repetitive bending exercises."  The Veteran's 
neurological examination "show[ed] full motor strength in his 
bilateral lower extremities" and "normal sensory exam."  The 
Veteran's reflexes were found to be "2+ throughout and [he had 
a] negative Lasegue sign."  The diagnosis from this examination 
was lumbar spondylosis, lumbar radiculopathy, and lumbar fusion.  
See VA medical examination, dated February 2007.

A February 2007 Medical Evaluation Board report revealed that the 
Veteran's functional assessment sit-to-stand was completed but 
was slow, and with pain; toe walking within normal limits with 
pain; heel walking difficult due to pain; and squats completed 
with complaint of pain throughout but with full motion.  The 
Veteran's transfers of sit-to-stand, supine/prone were all within 
normal limits with a complaint of lower back pain.  The Veteran's 
sensation was within normal limits.  Reflexes were 2+ at the knee 
and ankle bilaterally.  The back was non-tender and there were no 
objective findings of spasm, atrophy or effusion.  The examiner 
found the incision site from the veteran's surgery had healed 
well.  The Veteran's "lumbar spine range of motion measured with 
the average of three forward flexion with assisted range of 
motion 30°; extension assisted range of motion 20°; right side 
bending assisted range of motion 32°; left side bending assisted 
range of motion 35°; right rotation range of motion 50°; and left 
rotation assisted range of motion 40°."  See Medical Evaluation 
Board Proceedings record, dated February 2007. 

Based on the foregoing, the Board concludes that, in resolving 
all doubt in the Veteran's favor, an evaluation of 40 percent for 
the Veteran's back disability from November 20, 2006 to February 
21, 2009 is warranted.  

As stated above, a 40 percent rating is warranted if the medical 
evidence shows forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Here, while the Veteran's lumbar spine 
forward flexion was limited to 40 percent on VA examination in 
February 2007, pain was reported, and although motion was not 
limited on repetitive use, motion was then reported to be limited 
to 30 degrees on the February 2007 Medical Evaluation Board 
examination.  Since ankylosis was not been shown or demonstrated, 
a higher evaluation is not warranted during this time period.  
See DeLuca, supra; see also 38 C.F.R. § 4.71a, DC 5242 (2010).

Furthermore, in order to warrant an evaluation in excess of 40 
percent, the medical evidence does not support diagnoses of 
intervertebral disc syndrome having a total duration of at least 
6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 
5243 (2010).  Incapacitating episodes, to include of such a 
duration, have not been shown.  

The Veteran's overall low back symptomatology during this time 
meets the criteria for the next higher rating of 40 percent.  To 
this extent, the appeal is granted.



Since February 21, 2009

In January 2009, the Board remanded this matter for a new VA 
examination.  Subsequently, in February 2009, the Veteran was 
afforded a VA examination where he reported daily mechanical low 
back pain symptoms with 7 out of 10 intensity.  He described 
flare-up pain of 9 out of 10 intensity which can last all day, 
and left lower extremity dythesias in a vaguely S1 radicular 
pattern.  He denied any physician prescribed days of bed rest for 
his back condition in the last 12 months.  See VA examination, 
dated February 2009.

A physical examination revealed decreased lumbar lordosis.  Well 
healed lumbar surgical incision scars were present which were 
tender to palpation without any abnormal signs.  There was no 
evidence of spinous process tenderness, spasms, sacral iliac 
joint tenderness, or sciatic notch tenderness.  A neurological 
examination revealed that "sensations were intact to light touch 
for all dermatomes of bilateral lower extremities."  The motor 
strength was 5 out of 5 for all myotomes of bilateral lower 
extremities and no muscle wasting or atrophy.  Id. 

The range of motion was 15 degrees of forward flexion; 15 degrees 
of extension; 20 degrees of left and right lateral flexion; 30 
degrees of left and right lateral rotation.  The Veteran had 
reported pain "though the entire arc of motion in each plane."  
The examiner determined there was "no apparent weakness, 
fatigability or loss of coordination during or falling three 
repetitions of range of motion.  Loss of active range of motion 
appears volitional and exaggerated."  Id. 

A CT scan of the Veteran's lumbar spine revealed prior L4-L5 
discectomy and posterior fusion, mild broad-based disc bulge at 
L5-S1 and 2 to 3 mm of anterolisthesis of L5 over S1 without 
evidence of significant spinal canal stenosis or neuroforaminal 
narrowing.  Id. 

Here, there is no evidence of record indicating the Veteran has 
having significant incapacitating episodes due to his back 
disability.  There are no reports of any episodes of physician-
prescribed bed rest.  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome does not apply to the Veteran and 
the General Rating Formula for Diseases and Injuries of the Spine 
contains the diagnostic criteria most favorable to him.

As noted, under the General Rating Formula the Veteran must have 
unfavorable ankylosis of the entire thoracolumbar spine to meet 
the criteria for a 50 percent evaluation.  38 C.F.R. § 4.71a.  
The February 2009 VA examiner did not find lumbar ankylosis, and 
there is no evidence of record that otherwise supports the 
conclusion that the Veteran has ankylosis.  Therefore, he is not 
entitled to a higher evaluation in excess of 40 percent under DC 
5242.  Id.

The Board has also considered the Veteran's complaints of pain.  
The evidence demonstrates the Veteran had tenderness, but there 
was no evidence of weakness, fatigue, reduced endurance, or 
incoordination.  After repetition, there was no additional loss 
of function.  As such, the Board finds that the objective medical 
evidence does not show that pain on use resulted in additional 
functional limitation to the extent that under the limitation of 
motion codes the Veteran's disability would be more than 40 
percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.

In summary, in reviewing the evidence, the Board continues to 
find that the overall disability picture for the Veteran's lumbar 
back does not more closely approximate a rating higher than 40 
percent since February 21, 2009.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence remains against this portion of 
the claim.  38 C.F.R. § 4.3.

Neurological Considerations

In an April 2010 Decision Review Officer decision, the Veteran 
was service connected for the radiculopathy, left and right lower 
extremity associated with lumbar spondylosis and fusion (claimed 
as back injury), 10 and 20 percent respectively, effective May 
27, 2009.  The medical evidence reflected a moderate incomplete 
paralysis in the Veteran's lower right extremity and mild 
incomplete paralysis in the lower left extremity.  See Decision 
Review Office decision, dated April 2010.

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent disabling is assigned for 
complete paralysis of the sciatic nerve, which contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Code 8520 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120. Under 38 
C.F.R. § 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of motor, 
sensory, or mental function. With partial loss of use of one or 
more extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves. The schedule of ratings does not define 
the terms "moderate" and "severe;" rather than applying a 
mechanical formula to make a determination, the Board evaluates 
all of the evidence such that decisions are "equitable and just." 
38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, 
indicates a degree of loss or impaired function substantially 
less than the type pictured for "complete paralysis" given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree. See id.  The maximum rating to 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate incomplete 
paralysis, or with sciatic nerve involvement, for moderately 
severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum 
rating to be assigned for neuralgia, usually characterized by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, will be that equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

In January 2010, the Veteran was examined for lower extremity 
pain related to his back disorder.  A physical examination 
reported a noticeable limp on the right lower extremity.  The 
"distal tendon reflexes patella 2+ bilaterally, Achilles trace 
on the right and 2+ on the left."  The Veteran's straight leg 
raising was negative to 90 degrees bilaterally.  The motor 
strength was 5 out of 5 on the left leg, the right leg exhibited 
course tremor throughout the leg during the testing.  The 
gastrocnemius tested 3 out of 5 statically and other muscles were 
5 out of 5.  The Veteran's was able to perform all phases of 
heel, toe, and bent knee walking but with difficulty.  The 
sensory exam was intact to sharp and dull in both lower 
extremities and the vibratory was intact on the right but lost on 
the left great toe.  There was tenderness in the right sciatic 
notch to deep palpation.  See VA examination, dated January 2010.

Upon physical examination and review of the medical evidence of 
record, the VA examiner opined that the "current leg symptoms 
are directly related to the previous back surgery and are an 
indication of radiculopathy of both lower extremities."  The 
Veteran has had "weakness chronically in the right lower 
extremity in the S1 distributions and had some leg pain on the 
left leg without a complaint of weakness. The Veteran exhibited a 
noticeable limp on the right lower extremity and used a cane in 
his right hand.  Id.

This medical evidence does not show that the neurologic 
disability impacting the Veteran's right lower extremity warrants 
an evaluation higher than the 20 percent rating that is currently 
assigned.  In other words, moderately severe incomplete paralysis 
was not shown on examination.  

It is uncontested that the Veteran has a neurological disability 
in the lower left extremity.  However, keeping in mind that 
wholly sensory manifestations warrant a rating for mild, or at 
most, a moderate disability, the involvement of pain and numbness 
to the back and left lower extremity are sensory only, the 
decreased sensation is no worse than mild neurological disability 
in the Veteran's lower left extremity.  There is also no motor 
involvement shown.  Therefore, the left leg disability more 
nearly approximates mild incomplete paralysis.  As such, a rating 
in excess of 10 percent for lower left extremity radiculopathy is 
not warranted under Diagnostic Code 8520.

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  

The Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry, the responsibility for which may be shared 
among the RO, the Board, and the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.  Thun v. Peake, 
22 Vet. App. 111.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.   This means that initially there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria does not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id.

In this case, it is not disputed that the Veteran is limited as a 
result of his back disability.  However, the Veteran was granted 
a TDIU based on his service-connected disabilities; therefore, an 
extraschedular rating cannot be warranted.  As such, it would not 
be found that his disability met the "governing norms" of an 
extraschedular rating.  


ORDER

Entitlement to an initial rating of 40 percent for lumbar 
spondylosis and fusion (claimed as back injury), from November 
20, 2006, is granted.

Entitlement to an initial rating in excess of 40 percent for a 
lumbar spondylosis and fusion (claimed as back injury) is denied.

Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


